           Case 3:16-cv-01702-JAM Document 286 Filed 07/10/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

 KIMBERLY A. NEGRON, et al.,
 Individually and on Behalf of All Others                No. 16-cv-1702 (JAM)
 Similarly Situated,

                                  Plaintiffs,
    vs.

 CIGNA HEALTH AND LIFE INSURANCE                         July 10, 2020
 COMPANY, et al.

                                  Defendants.



PLAINTIFFS’ CONSENT MOTION TO EXTEND DEADLINES FOR THE FILING OF
  (1) PLAINTIFFS’ OPPOSITION TO, AND (2) CHLIC’S REPLY IN SUPPORT OF
 CHLIC’S MOTION TO PRECLUDE THE DECLARATION AND TESTIMONY OF
                         LAUNCE B. MUSTOE, JR.

          Pursuant to Local Rule 7(b), Plaintiffs respectfully request that the deadlines to file

(1) their memorandum in opposition to Cigna Health and Life Insurance Company’s (“CHLIC”)

Motion to Preclude the Declaration and Testimony of Launce B. Mustoe, Jr. (ECF 278); and

(2) CHLIC’s reply in support of the Motion to Preclude be extended as proposed below so that

the briefing schedule is on the same track as the briefing schedule for Plaintiffs’ Motion for Class

Certification (ECF 205). CHLIC consents to the relief requested herein. Good cause exists for

such extension, and in support of this motion, the undersigned states as follows:

          1.     Plaintiffs filed their Motion for Class Certification on March 2, 2020 (ECF 205).

The Motion was supported by the Declaration of Launce B. Mustoe, Jr. (ECF 207-1).

          2.     CHLIC file its Memorandum in Opposition to Class Certification on July 6, 2020

(ECF 274).
         Case 3:16-cv-01702-JAM Document 286 Filed 07/10/20 Page 2 of 3



       3.      Concurrently with the filing of its Opposition to Class Certification, CHLIC also

filed a Motion to Preclude the Declaration and Testimony of Mr. Mustoe.

       4.      CHLIC’s Motion to Preclude was supported by the declaration of CHLIC’s expert

witness, Sean M. May, Ph.D., who Plaintiffs may want to depose before they respond to the

Motion to Preclude.

       5.      Plaintiffs’ Reply in Support of its Motion for Class Certification must be filed on

or before August 20, 2020.

       6.      The Court has scheduled a hearing on Plaintiffs’ Motion for Class Certification

for October 6, 2020.

       7.      Under Local Rule 7, Plaintiffs must file an opposition to the Motion to Preclude

by July 28, 2020; and CHLIC must file its reply within 14 days of the filing of the opposition.

       8.      Because the Motion for Class Certification and the Motion to Preclude are related

and deal with the same issues, Plaintiffs believe it is in the interests of economy for the briefing

schedule for the Motion to Preclude to be extended so that it corresponds with the briefing

schedule for Motion for Class Certification. Additionally, an extension will provide more time

for Plaintiffs to depose Dr. May and others before Plaintiffs respond to CHLIC’s Motion to

Preclude and Opposition.

       WHEREFORE, Plaintiffs respectfully request that this Court grant their motion,

extending the deadlines for:

       (1) their memorandum in opposition to the Motion to Preclude from July 28, 2020 to

August 20, 2020 (the same date their Reply in Support of Class Certification is due); and

       (2) CHLIC’s reply in support of the Motion to Preclude to September 15, 2020 (which is

three weeks before the scheduled hearing).


                                                -2-
       Case 3:16-cv-01702-JAM Document 286 Filed 07/10/20 Page 3 of 3




July 10, 2020

                                              s/ Christopher M. Barrett
                                 Robert A. Izard (ct01601)
                                 Craig A. Raabe (ct04116)
                                 Christopher M. Barrett (ct30151)
                                 IZARD, KINDALL & RAABE, LLP
                                 29 South Main Street, Suite 305
                                 West Hartford, CT 06107
                                 860-493-6292
                                 860-493-6290 fax
                                 rizard@ikrlaw.com
                                 craabe@ikrlaw.com
                                 cbarrett@ikrlaw.com

                                 William H. Narwold (ct00133)
                                 Mathew Jasinski (ct27520)
                                 MOTLEY RICE LLC
                                 One Corporate Center
                                 20 Church Street, 17th Floor
                                 Hartford, CT 06103
                                 860-882-1681
                                 860-882-1682 fax
                                 bnarwold@motleyrice.com
                                 mjasinski@motleyrice.com

                                 Meghan S. B. Oliver
                                 MOTLEY RICE LLC
                                 28 Bridgeside Blvd.
                                 Mount Pleasant, SC 29464
                                 843-216-9000
                                 moliver@motleyrice.com

                                 Attorneys for Plaintiffs




                                    -3-
